                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


STEVE PELL; DIONNA PELL; J P.        )      CV 17-00529 DKW-KJM
& L. P., minors; ERIN BARENS;        )
SHANNON BAILEY; EMMA                 )
PELL; and STEVI PELL ,               )      ORDER ADOPTING
                                     )      MAGISTRATE JUDGE’S
            Plaintiffs,              )      FINDINGS AND
                                     )      RECOMMENDATION
      vs.                            )
                                     )
HMC KEA LANI LP; CCFH MAUI           )
LLC; JOHN DOES 1-5; JOHN DOE         )
CORPORATIONS 1-5; JOHN DOE           )
PARTNERSHIPS 1-5; ROE NON-           )
PROFIT CORPORATIONS 1-5; and         )
ROE GOVERNMENTAL                     )
AGENCIES 1-5,                        )
                                     )
          Defendants.                )
_____________________________        )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on September 24, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

Recommendation to Grant in Part and Deny in Part Defendants HMC Kea Lani LP
and CCFH Maui LLC’s Bill of Costs ", ECF No. 153 are adopted as the opinion

and order of this Court.

      IT IS SO ORDERED.

      DATED: October 16, 2019 at Honolulu, Hawai’i.




                                     /s/ Derrick K. Watson
                                     Derrick K. Watson
                                     United States District Judge




Steve Pell, et al v. HMC Kea Lani LP, et al.; Civil No. 17-00529 DKW-KJM;
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION




                                       2
